Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim combination of 1, 2, and 3   of copending Application No. 16912270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent anticipates the claim limitation of instant application as mapped.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant application 
Application no. 16912270

1. A device comprising: a hardware processing unit; and a storage resource storing computer-readable instructions that, when executed by the hardware processing unit, cause the hardware processing unit to: detect an initial powering on of the device; determine whether an ownership marker is present on the device; lock the device from performing operating system operations upon determining that the ownership marker is present; obtain an input of a user identifier to unlock the device; and unlocking the device for further operating system operations upon receiving a validation that the obtained input matches a user identifier associated with the ownership marker. 
+
2. The device of claim 1, comprising computer-readable instructions that, when executed by the hardware processing unit, further cause the hardware processing unit to download, from a database, a deployment profile containing configuration settings for the device when the obtained input of the user identifier matches a user identifier associated with the ownership marker.
+
3. The device of claim 2, comprising computer-readable instructions that, when executed by the hardware processing unit, further cause the hardware processing unit to automatically configure the device according to the configuration settings without requiring a user of the device to enter any configuration settings.


4. The device of claim 2, wherein the deployment profile is created by an administrator associated with an organization. 


5. The device of claim 2, wherein the deployment profile defines mobile device management policy settings to be applied to the device.
10
1+3+5
12
5
14
1+3+5 
16
5



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 5-7, 10-11, 13, 14-15, 17-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tam [8,245,934]

As to claim 1, 
Tam [8,245,934] teaches 1. A device comprising: 
a hardware processing unit [col. 2, line 65: “a processor associated with computing device 201”]; and 

detect an initial powering on of the device[col. 3, lines 1-2: “device 201 is configured to execute firmware instructions 204 when powered on for the first time.”  ] ; determine that the device is connected to a network [col. 3, lines 38-44: “Firmware instructions 204, when executed, may cause the processor to connect to configuration system 207, including storage 208 for storing configuration information (for example, configuration storage 104), by means of a connection through a network ”- connected to network ]; 
provide, to a database, a security identifier associated with the device upon determining that the device is connected to the network [col. 2, lines 51-54: A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number”; 
download, from the database, a deployment profile containing configuration settings for the device when the security identifier matches a security identifier stored in the database [col. 2, lines 50-55; “A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number”  and col. 3, lines 48-55: “configuration system 207 and/or storage 208 may be configured to store the previously described secondary configuration information for one or more computing devices 50 201, indexed by serial numbers. On configuration system 207 receiving a serial number, configuration system 207 may perform a lookup of the secondary configuration information and then transmit the secondary configuration information to computing device 201 for storage at system memory 206.”- checking serial number in the index list and is transmitted. When in a list is searched and found for the corresponding serial number it must be matched, otherwise any other configuration may be sent] 
automatically configure the device according to the configuration settings without requiring a user of the device to enter any configuration settings [col 4, lines 30-33: “flowchart illustrating a process for automatically downloading configuration information to a newly-manufactured computing device”    and  col. 4: “ According to one aspect, computing device (for example, computing device 101) may be configured with configuration instructions that, when executed on a startup of the computing device, automatically configure the device to load configuration information. ” ] 
As to claim 5, 
Tam teaches 5. The device of claim 1, wherein the security identifier is associated with a trusted platform module associated with the device [Background: “providing the computer with this information includes manually scanning with a barcode reader a barcode attached to the computer to retrieve a serial number, using that serial number to retrieve information specific to the computer”- serial number in the barcode is device specific information.  And col. 2: “the camera of device 102 may be activated
the serial number, and then automatically transmit 106 the serial number to configuration server 103 using network 105. ”- serial number represent information specific to device and serial number is equivalent to security identifier associated with TPM.  As instant application 0010, tpm is associated with device identifier which securely identifies device. And serial number also securely identifies the device.  
.

As to claim 6, 
Tam teaches 6. The device of claim 1, wherein the security identifier stored in the database is from a computer build report [col. 3, line 48-51: “configuration system 207 and/or storage 208 may be configured to store the previously described secondary configuration information for one or more computing devices 50 201, indexed by serial numbers.”  And col. 3: “Barcode 205 may be encoded with information related to the computing device 201. For example, barcode 205 may include a serial number of devices 201” – instant application, in para 0015, discloses computer-built report contains device specifications such as name, model, serial numbered., therefore, serial number is a security identifier from computer build report is serial number.].

As to claim 7,
Tam teaches 7. The device of claim 6, wherein the computer build report is uploaded to the database from an original equipment manufacturer [line 48- 55: “configuration system 207 and/or storage 208 may be configured to store the previously described secondary configuration information for one or more computing devices 50 201, indexed by serial numbers. On configuration system 207 receiving a serial number, configuration system 207 may perform a lookup of the secondary configuration information and then transmit the secondary configuration information to computing device 201 for storage at system memory 206”- the configuration server system stores serial number and corresponding configuration which has to be loaded from the manufacturer to get exact configuration matching the serial number and col. 4, line 33-35: In some aspects, the device-specific configuration information includes a serial number. The instructions, when executed, may cause the computing device to, in a sixth process 401, connect to an configuration system through a network connection. In a seventh process 402, the computing device sends the serial number to the configuration system”. Also see, 0051, portar, manufacturer serial number must be uploaded by the manufacturer].

As to claim 10, 
Tam teaches this claim according to the reasoning set forth in claim 1 supra. 
As to claim 11, 
Tam teaches this claim according to the reasoning set forth in claim 5 supra. 
As to claim 13, 
	Tam teaches the deployment profile is automatically downloaded upon initial powering on of the device [ col. 3, lines 1-2: “device 201 is configured to execute firmware instructions 204 when powered on for the first time.” And col. 2, lines 51-54: A configuration server 103 may be configured to receive the serial number scanned at facilitate the download to the device of further device-specific configuration information associated with the serial number” and col 4, lines 30-33: “flowchart illustrating a process for automatically downloading configuration information to a newly-manufactured computing device”].
As to claim 14, 
Tam et al [8,245,934] teaches A system comprising: 
a hardware processing unit [col. 2, line 65: “a processor associated with computing device 201”]; and 
a storage resource storing computer-readable instructions that, when executed by the hardware processing unit, cause the hardware processing unit to: 
provide a management service identifier to an equipment manufacturer [col.4, lines 33-34: “ the device-specific configuration information includes a serial number.”- serial number is provided equipment], the management service identifier being associated with a deployable device made by the equipment manufacturer prior to delivery of the deployable device [col. 2: “During the configuration of a device 102 at assembly line 101, the camera of device 102 may be activated and presented with a barcode that includes a serial number associated with the device. The camera may be configured to automatically read the barcode to read and/or store the serial number, and then automatically transmit 106 the serial number to configuration server 103 using network 105. A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number ” and col. 3 lines 6-10: “For example, barcode 205 may be placed in front of the camera by an assembly line technician, or automatically by machinery at assembly line 101. Camera 203 may automatically read encoded information from barcode 205 and store the encoded information onto an internal system memory 10 206.”- serial numbers are made prior to manufacturing ] ; and 
specify a deployment profile for the deployable device, the deployment profile providing configuration settings for automatically configuring the deployable device upon initial powering on of the deployable device without requiring a user of the deployable device to configure settings on the deployable device [ col. 2, lines 50-55; “A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number ”- device specific configuration is facilitated for download and col. 3, lines 1-2: “device 201 is configured to execute firmware instructions 204 when powered on for the first time. ” and col. 4: “ According to one aspect, computing device (for
example, computing device 101) may be configured with configuration instructions that, when executed on a start up of the computing device, automatically configure the device to load configuration information. ”- automatically load configuration means no user is required]; 
wherein the management service identifier is associated with the deployment profile, and the deployment profile is automatically downloaded to A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number”- device specific information is equivalent to management service identifier and device specific configuration is equivalent to deployment profile and col. 2  Lines 50-54: “ A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number.”- device specific information is downloaded  and col 4, lines 30-33: “flowchart illustrating a process for automatically downloading configuration information to a newly-manufactured computing device ”].

As to claim 15, 
Tam teaches 15. The system of claim 14, wherein the security identifier is associated with a trusted platform module associated with the deployable device [Background: “providing the computer with this information includes manually scanning with a barcode reader a barcode attached to the computer to retrieve a serial number, using that serial number to retrieve information specific to the computer”- serial number in the barcode is device specific information.  And col. 2: “the camera of device 102 may be activated and presented with a barcode that the serial number, and then automatically transmit 106 the serial number to configuration server 103 using network 105. ”- serial number represent information specific to device and serial number is equivalent to security identifier associated with TPM.  As instant application 0010, tpm is associated with device identifier which securely identifies device. And serial number also securely identifies the device.].


As to Claim 17, 
Teaches 17. The system of claim 16, wherein the deployment profile is created prior to deployment of the deployable device [ col. 3, 44-46: “Computing device 201 may transmit configuration system 207 the serial number read from barcode 205 to receive the previously described secondary configuration information about the computing device.” –the device specific profile related to serial number has to be created prior manufacturing, device specific has to be created prior to manufacturing, therefore it has be prior to device is deployed].

As to claim, 18: 
Tam teaches 18. The system of claim 14, wherein attestation of the security identifier is based at least on comparison of the security identifier associated with the deployable device and information received from the equipment manufacturer regarding the deployable device [col. 2  Lines 50-54: “ A secondary configuration information for one or more computing devices 50 201, indexed by serial numbers. On configuration system 207 receiving a serial number, configuration system 207 may perform a lookup of the secondary configuration information and then transmit the secondary configuration information to computing device 201 for storage at system memory 206” - serial number has to be compared in the index prior to pushing the configuration].

As to claim 19,
Tam teaches 19. The system of claim 18, wherein the information received from the equipment manufacturer regarding the deployable device is a computer build report col. 3, lines48-55: “configuration system 207 and/or storage 208 may be configured to store the previously described secondary configuration information for one or more computing devices 50 201, indexed by serial numbers. On configuration system 207 receiving a serial number, configuration system 207 may perform a lookup of the secondary configuration information and then transmit the secondary configuration information to computing device 201 for storage at system memory 206”- the list of look up 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam [8,245,934], in view of Verma et al [20190149405]:

As to claim 2,
 
Tam teaches automatically configuring but does not explicitly teach profile is created by an administrator
However Verma teaches the deployment profile is created by an administrator associated with an organization [Verma et al [20190149405]: 0046: “The administrator can also cause a configuration profile to be created that is assigned to the organization group linked with enrollment with the OS management module 118 in BYOD mode. The configuration profile can be provided to client devices 106 that, are associated with the the workspace management component 139 to create the managed workspace 141 on the client device 106”- the administrator has to be related to the organization when it has created profile to the client devices of the organization]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Tam and verma because both are directed toward profile created. Furthermore, Verma improves upon by administrator creating the profile for the organization such that the administrator created profile based on the need of the employee as different employee may need different profile. 

Claim 3, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam [8,245,934], in view of Portar [20100205281]

As to claim 3, 
Combination of Tam and Verma teach profile creation. But do not teach policy setting. 
However, Porter [20100205281] teaches the deployment profile defines mobile device management policy settings to be applied to the device [ 0023: “Policy module 74 includes guidelines or configuration rules to determine which network configuration profile, if any, of the various network configuration profiles of configuration profile database 72 network configuration management module 70 is to provide to a new or replacement network device being connected to network 30 based on device and location data obtained from device data module 62 of the network device. It is noted that the plurality of network configuration profiles of configuration profile database 72 are initially created by a network administrator(s)” – policy setting is defined]
	It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention because all are directed toward configuration. Furthermore, Portar improve upon Tam by being able to create profile as well as the setting policy such that the system can be updated according to the policy in an efficient manner. 

As to claim 12, 
Combination of Tam and Portar teach this claim according to the teaching of claim 3 supra. 
As to claim 16, 
Combination of Tam and Portar teach this claim according to the teaching of claim 3 supra. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam [8,245,934], in view of MCkiel [20110071656]
As to claim 4, 
Tam teaches the profile created by administrator but does not explicitly teach information screen that lists information associated with the organization, and current configuration settings being applied to the device
provided by the manufacturer of the device may be invoked to present a pop-up dialog within the user interface on the user's display showing the current setting of the control, and providing for user input to effect the settings of the control. The program can also provide a particular graphical appearance and arrangement of controls to be consistent with the manufacturers branding and desired look and feel.”] 
It would have been obvious to person of ordinary skill in the art before the claimed invention was filed to combine teaching of Tam and MCKiel because both are directed toward managing setting/configuration. Furthermore, MCkiel improves upon Tam by being able to showing current setting   and organization logo such that each device each client device would be known what configuration setting are applied such that if any configuration has not met the standard, user can request or update the setting easily. 


Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam [8,245,934], in view of Dugan [20140173586]

As to claim 8,

However  Dugan [20140173586] teaches user of the device can reject the automatic configuration of the device [ para, 0015,   The electronic device may support manual or automatic download or rejection   of application updates based on whether the recommender is a trusted recommender or guru, whether any recommendation is positive or negative, the split of positive and negative recommendations, the total number of positive recommendations, the total number of negative recommendations, or other factors. The electronic device can send associated recommendation activity data to the recommendation network whereby the recommendation network can maintain data related to recommenders' levels of influence.” And 0056: “The electronic device optionally detects 645 an initiation of the application by the user and annunciates an updated application notification in the user interface when the application is launched. For example, the electronic device can display a pop-up window that informs the user that the update to the application has been installed. The pop-up window can include the recommender identification (similar to identification 354 of FIG. 3) and update features as noted by the software developer”
  It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Tam and Dugan because both are directed toward updating setting. Furthermore, Dugan improves upon Tam by being able to provide option to select automatic or manual configuration such that device can be updated accordingly in a need-based basis.


Dugan teaches comprising displaying a standard setup screen on a display of the device when the user rejects the automatic configuration of the device [ para, 0015,    “The electronic device may support manual or automatic download or rejection   of application updates based on whether the recommender is a trusted recommender or guru” – when there is a manual update of the system or application, automatic update is rejected, hence it has to have the standard screen, and 0056: “The electronic device optionally detects 645 an initiation of the application by the user and annunciates an updated application notification in the user interface when the application is launched. For example, the electronic device can display a pop-up window that informs the user that the update to the application has been installed. The pop-up window can include the recommender identification (similar to identification 354 of FIG. 3) and update features as noted by the software developer”- screen has to be standard, and user is involved which is manual and rejection of the automatic update] 



Allowable Subject Matter
Claim 20 to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Elliott [20090031008] teaches “a method of configuring a network device is disclosed that includes determining network device information at a network device using a boot strapping protocol during an initial set-up process of the network device. The method further includes automatically modifying a configuration profile of the network device to connect to a network in a first device mode using the network device information. The method also includes receiving configuration information transmitted from a configuration server without requesting the configuration information. The configuration information includes routing information and configuration parameters to the network device. The method further includes automatically modifying the configuration profile of the network device to operate in a second device mode based on the configuration information”
Fujita et al [20190244584] teaches  The EDID information is data including, for example, a) the corresponding resolution of the display device 6, b) the name of the manufacturer of the display device 6, c) the model number of the display device 6, and d) the current setting of the brightness range on the display device 6.
Carpenter et al [20190180098] teaches An exemplary productivity service may be configured to notify the user of the automatic update and provide a user with an opportunity to accept/reject the update. In other instances, a new version of the digital document may be created so as not to overwrite a previous version without user approval.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187